 1   BRUCE A. KILDAY, S.B. #66415
       Email: bkilday@akk-law.com
 2   DERICK E. KONZ, S.B. #286902
 3      Email: dkonz@akk-law.com
     ANGELO, KILDAY & KILDUFF, LLP
 4   Attorneys at Law
     601 University Avenue, Suite 150
 5   Sacramento, CA 95825
 6   Telephone: (916) 564-6100
     Telecopier: (916) 564-6263
 7
     Attorneys for Defendants CITY OF WOODLAND, SGT. KRAUSE, SGT. DAVIS, OFFICER
 8   WRIGHT, OFFICER GRAY, OFFICER LAL
 9
10                                 UNITED STATES DISTRICT COURT

11                                EASTERN DISTRICT OF CALIFORNIA
12
     DANIEL BARRERA, et al.             )             Case No.: 2:18-cv-00329-JAM-KJN
13                                      )
                          Plaintiffs,   )             STIPULATION AND ORDER TO
14
                                        )             MODIFY PRETRIAL SCHEDULING
15                   vs.                )             ORDER
                                        )
16   CITY OF WOODLAND, SERGEANT         )
17   KRAUSE, SERGEANT DAVIS, OFFICER )
     WRIGHT, OFFICER GRAY, OFFICER LAL, )
18   et al.,                            )
                                        )
19                        Defendants.   )
20                                      )

21           The parties hereby stipulate to and request an Order modifying the Pretrial Scheduling
22   Order (ECF No. 60) as to expert disclosures only, by two weeks.
23           Currently, the parties are required to make Fed. R. Civ. P. 26(a)(2) expert witness
24   disclosures by July 23, 2021, and Fed. R. Civ. P. 26(a)(2)(c) supplemental and rebuttal expert
25   witness disclosures by August 6, 2021. (ECF No. 60 at 5:18-20.) A scheduling conflict has
26   arisen with one of Defendants’ experts and therefore, the parties stipulate to move these two
27   deadlines by two weeks, such that Fed. R. Civ. P. 26(a)(2) disclosures shall be made by August
28   6, 2021, and Fed. R. Civ. P. 26(a)(2)(c) disclosures shall be made by August 20, 2021. This will


                                               -1-
                    STIPULATION AND ORDER TO MODIFY PRETRIAL SCHEDULING ORDER
 1   not affect the September 24, 2021, discovery deadline; the November 5, 2021, dispositive motion
 2   filing deadline; or trial set for April 11, 2022.
 3           Good cause appearing, and pursuant to stipulation, an Order is requested modifying the
 4   Pretrial Scheduling Order (ECF No. 60) such that Fed. R. Civ. P. 26(a)(2) disclosures shall be
 5   made by August 6, 2021, and Fed. R. Civ. P. 26(a)(2)(c) disclosures shall be made by August
 6   20, 2021.
 7   SO STIPULATED.
 8    Dated: June 17, 2021                                 ANGELO, KILDAY & KILDUFF, LLP
 9                                                             /s/ Derick E. Konz
10                                                         By:_________________________________
                                                              BRUCE A. KILDAY
11                                                            DERICK E. KONZ
                                                              Attorneys for Defendants
12
13
      Dated: June 17, 2021                                 TAYLOR AND RING; LAW OFFICE OF
14                                                         THOMAS C. SEABAUGH
15                                                             /s/ Neil K. Gehlawat
16                                                                              (authorized on 6/17/21)
                                                           By:_________________________________
17
                                                              NEIL K. GEHLAWAT
18                                                            THOMAS C. SEABAUGH
                                                              Attorneys for Plaintiffs
19
20                                                  ORDER
21           The Pretrial Scheduling Order (ECF No. 60) is modified such that Fed. R. Civ. P.
22   26(a)(2) disclosures shall be made by August 6, 2021, and Fed. R. Civ. P. 26(a)(2)(c) disclosures
23   shall be made by August 20, 2021.
24   SO ORDERED.
25
26   Dated: June 17, 2021                                /s/ John A. Mendez
27                                                       THE HONORABLE JOHN A. MENDEZ
                                                         UNITED STATES DISTRICT COURT JUDGE
28


                                              -2-
                   STIPULATION AND ORDER TO MODIFY PRETRIAL SCHEDULING ORDER
